ACCEPTED
                                                                                      01-15-00108-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 5/28/2015 9:27:23 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                           No. 01-15-00108-CV
            ________________________________________________
                                                             FILED IN
                                                      1st COURT OF APPEALS
                       IN THE COURT OF APPEALS            HOUSTON, TEXAS
                        FIRST DISTRICT OF TEXAS       5/28/2015 9:27:23 AM
                            HOUSTON, TEXAS            CHRISTOPHER A. PRINE
            _________________________________________________ Clerk


                         Premium Valve Services, LLC
                                   Appellant
                                      v.
          Comstock Oil & Gas, LP, Comstock Oil & Gas- Louisiana, LLC
                           and Certain Underwriters
                                   Appellees

                  On Appeal from the 270th Judicial District Court
                              Harris County, Texas
                   ____________________________________

                 AGREED MOTION TO EXTEND TIME
                   TO FILE APPELLANT’S BRIEF
        ______________________________________________________

      Appellant, Premium Valve Services, LLC (“PVS”) files this Agreed Motion

to Extend Time to File Appellant’s Brief, and would show the Court as follows:

1.    The parties have agreed to this motion.

2.    The Court has authority under Texas Rule of Appellate Procedure 38.6(d) to

extend the time to file a brief.

3.    The Clerk’s Record was filed in this Court on April 29, 2015.          The

Reporter’s Record was filed on February 6, 2015. PVS’s Brief of Appellant is due
on May 29, 2015. There have been no prior motions or requests to extend the time

to file Appellant’s Brief.

4.    This is an appeal from a jury trial in an oil well blow-out case involving

property damages, resulting in a judgment in favor Appellees for actual damages of

$12,700,000. Trial lasted eight days, and included over 13,000 pages of exhibits

and photographs, as well as testimony from nineteen witnesses including four

retained experts. The factual and technical issues in the case were detailed and

complex. Counsel for PVS has worked diligently on preparation of the brief, but

has been required to travel extensively in connection with discovery in other

matters during the past month, and is set for pretrial on May 26, and trial on June 1

in another matter in Austin, Texas.

5.    PVS respectfully requests an additional 30 days to finalize and file its brief,

extending the time up to and including June 29, 2015.

6.    This motion is not sought for delay, but that justice may be done.

      For these reasons. PVS respectfully asks the Court to grant an extension of

time to file its brief up to and including June 29, 2015.




                                           2 
 
                                          Respectfully submitted,

                                          /s/ H. Dwayne Newton
                                          ____________________________
                                          H. Dwayne Newton
                                          State Bar of Texas No. 14977200
                                          dnewton@newton-lawyers.com
                                          NEWTON, JONES & SPAETH
                                          3405 Marquart
                                          Houston, TX 77027
                                          Telephone:     713-493-7620
                                          Facsimile:     713-493-7633



                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
conferred via email on May 28, 2015 with counsel for Appellees listed below and
she has agreed to the relief sought in this motion.

      Julie M. Palmer
      State Bar of Texas No. 08710800
      jpalmer@grayreed.com
      GRAY REED & MCGRAW, PC
      1300 Post Oak Blvd., Suite 2000
      Houston, TX 77056

                                          /s/ Cynthia L. Jones
                                          ____________________________
                                          Cynthia L. Jones
                                          State Bar of Texas No. 00852600




                                        3 
 
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Unopposed Motion to Extend
Time to File Appellant’s Brief was served on the following party via electronic
filing on May 28, 2015.

      Julie M. Palmer
      State Bar of Texas No. 08710800
      jpalmer@grayreed.com
      GRAY REED & MCGRAW, PC
      1300 Post Oak Blvd., Suite 2000
      Houston, TX 77056

                                          /s/ Cynthia L. Jones
                                          ____________________________
                                          Cynthia L. Jones
                                          State Bar of Texas No. 00852600


 




                                         4